Citation Nr: 0916733	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1970 to March 1975 and from April 1987 to February 
2001.  Service in the Republic of Vietnam is indicated by the 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

The Veteran's claim of entitlement to service connection for 
PTSD was denied by the RO in a rating decision dated August 
2004.  The Veteran disagreed with the decision and perfected 
his appeal by filing a timely substantive appeal [VA Form 9] 
in July 2005.

The Veteran's claim of entitlement to TDIU was denied in a 
September 2005 rating decision.  The Veteran disagreed with 
the denial and perfected his appeal by filing a timely 
substantive appeal in September 2006.  

In January 2006, the Veteran presented sworn testimony during 
a videoconference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's VA claims file.  

In an April 2006 Board decision, the PTSD and TDIU claims 
were remanded for further evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous denial 
of the PTSD claim in a July 2006 supplemental statement of 
the case (SSOC).  The AMC also continued the denial of the 
Veteran's TDIU claim in a July 2006 statement of the case 
(SOC).  The Veteran's VA claims file has been returned to the 
Board for further appellate proceedings.

In February 2007, the Veteran again presented sworn testimony 
during a videoconference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the Veteran's VA claims file.  

During the course of the appeal, the Veteran moved to Texas; 
original jurisdiction now resides with the Houston, Texas RO.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

Issue not on appeal

The April 2006 Board decision also denied the Veteran's claim 
of entitlement to an increased rating for service-connected 
adjustment disorder with depressed mood, in excess of 10 
percent disabling.  To the Board's knowledge, no appeal was 
taken.  The Board's decision is final, and that issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2008).


REMAND

The Veteran seeks entitlement to service connection for PTSD.  
His claim was previously denied by the RO based upon an 
absence of a current PTSD diagnosis.  He also seeks 
entitlement to TDIU.  His claim was denied by the RO based on 
a finding of insufficient evidence of unemployability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the claims 
on appeal must be remanded for further evidentiary 
development.  
The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

In September 2008, the Veteran, through his representative, 
provided VA with a copy of his recent application for Social 
Security Administration (SSA) disability benefits.  The 
claims file does not currently contain any SSA records or 
information pertaining to a disability determination.  

The Veteran's SSA records are potentially pertinent to his 
PTSD and TDIU claims.  Medical records associated with any 
such SSA determination may shed light on the nature of the 
Veteran's claimed PTSD, in addition to the severity of the 
Veteran's service-connected disabilities.  Therefore, the 
Veteran's complete SSA records should be obtained for 
consideration in connection with the issues on appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].  In 
light of VA's duty to assist [see 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008)], the Board finds that a 
request for these records must be made.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to the 
Veteran's claim for disability 
benefits.  Any records so obtained 
should be associated with the Veteran's 
VA claims file.  All efforts by the RO 
to obtain the Veteran's SSA records, 
along with any notice from the SSA that 
the records are unavailable, should be 
documented in the claims file.  

2.	After undertaking any additional 
development which it deems to be 
necessary, and if warranted by the 
evidentiary posture of the case, VBA 
should then readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
SSOC and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




